Crew, C. J.
concurred on the last point, but doubted with respect to the first. He said that the demand being for Hamburgh money, it shall be intended that Hamburgh beyond the seas, is the place where the obligation was given. But as the other three Judges thought differently, he consented that judgment be entered for the plaintiff, according to their opinion, unless something further be said to the contrary, on the Monday following. Postea, 77 and 84. Jones 69. Bendl. 149. Palm, 407. 22 H. 6 57. 8 H. 6. 14. Highman vs. Flower. 2 Cr. 76.